ACCEPTED
                                                                           03-15-00596-CV
                                                                                   7595203
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                    10/29/2015 11:12:09 AM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                       NO. 03-15-00596-CV
 ________________________________________________________________
                                                          FILED IN
                                                   3rd COURT OF APPEALS
                  IN THE COURT OF APPEALS              AUSTIN, TEXAS
              THIRD DISTRICT OF TEXAS, AUSTIN     10/29/2015 11:12:09 AM
 ________________________________________________________________
                                                     JEFFREY D. KYLE
                                                           Clerk

                  GRACY WOODS I NURSING HOME,

                             Appellant,

                                 v.

           MARTHA MAHAN, AS THE REPRESENTATIVE
              OF THE ESTATE OF MARY RIVERA,

                             Appellee.
 ________________________________________________________________

              ON INTERLOCUTORY APPEAL FROM
    THE   250THJUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS
           TRIAL COURT CAUSE NO. D-1-GN-14-005169
 ________________________________________________________________

 APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLANT’S BRIEF
 ________________________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS:

     COMES NOW Appellant Gracy Woods I Nursing Home and

presents this Unopposed Motion for Extension of Time to File

Appellant’s Brief.
1.    In accordance with TEX. R. APP. P. 10.5(b)(1) Appellant Gracy

Woods I Nursing Home brings this unopposed request for an extension

of time to file Appellant’s Brief.

2.    This motion is Appellant’s first request for an extension of time to

file its Brief.

3.    Appellant’s deadline to file its brief is currently November 5, 2015.

4.    Appellant seeks a 5-day extension. If granted, Appellant’s

deadline to file its Brief would be November 10, 2015.

5.    Appellant requests the extension due to appellate counsel’s

commitments in other matters, which will affect counsel’s ability to

devote a sufficient amount of time to Appellant’s Brief.

6.    Counsel for Appellee does not object to Appellant’s request for a 5-

day extension of time to file Appellant’s Brief.

9.    Appellant does not seek this extension of time for the sole purpose

of delay but so that justice may be done.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant Gracy

Woods I Nursing Home respectfully requests that this Court grant an




                                       2
additional five days from November 5, 2015 until November 10, 2015 for

Appellant to file its Brief.

                                Respectfully submitted,

                                REED, CLAYMON,            MEEKER    &
                                HARGETT, PLLC


                                By:     /s/ Emily J. Davenport
                                  Emily J. Davenport
                                  State Bar No. 24012501
                                  Janice M. Byington
                                  State Bar No. 24006938
                                  5608 Parkcrest Dr, Suite 200
                                  Austin, Texas 78731
                                  (512) 660-5960
                                  (512) 660-5979 (facsimile)
                                  edavenport@rcmhlaw.com
                                  jbyington@rcmhlaw.com

                                ATTORNEYS FOR APPELLANT
                                GRACY WOODS I NURSING HOME




                                  3
                  CERTIFICATE OF CONFERENCE

     Counsel for Appellant conferred with counsel for Appellee
concerning this request for a 5-day extension via e-mail on October 28,
2015. Counsel for Appellee does not oppose the request.



                                             /s/ Emily J. Davenport
                                            Emily J. Davenport


                     CERTIFICATE OF SERVICE

      Pursuant to rule 9.5 of the Texas Rules of Appellate Procedure, I
hereby certify that a true and correct copy of the foregoing instrument
has been filed electronically and delivered via electronically and via
facsimile to the following counsel of record on this 29th day of October,
2015:

Jack Modesett III
Walter V. Williams
ModesettWilliams, PLLC
515 Congress Ave., Suite 1650
Austin, TX 78701
jack@jmodesettlaw.com

                                            /s/ Emily J. Davenport
                                            Emily J. Davenport




                                    4